This is an appeal from an order of the District Court of El Paso County remanding appellant to the custody of the Sheriff of El Paso County, who held appellant in custody by virtue of a warrant of arrest issued by reason of a felony indictment.
The record is before us without statement of facts or bills of exception.
No error is apparent from the record.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.